Case 18-11801-LSS   Doc 729   Filed 10/30/18   Page 1 of 3
Case 18-11801-LSS   Doc 729   Filed 10/30/18   Page 2 of 3



                      Exhibit A
                                                Case 18-11801-LSS             Doc 729          Filed 10/30/18          Page 3 of 3
                                                                                     Exhibit A
                                                                             Supplemental Service List
                                                                             Served via First Class Mail


MMLID                                 NAME                                  ADDRESS 1                             ADDRESS 2             CITY    STATE       POSTAL CODE
6893671   Carter, Brandy N                            11550 S Morgan ST                                                       Chicago          IL       60643-5252
6907729   Freeman, Marco                              2746 N 107th St                                                         Milwaukee        WI       53222
6920357   GREENWICH ACC.CO/SAX                        30 NURNEY ST                                                            STAMFORD         CT       06902-4617
6897469   Gross, Rosanne N                            1604 Sabatino Dr                                                        Sparks           NV       89434-2579
6890779   Jackson, D'Andre R                          1204 W 84TH LN                                                          MerrillVille     IN       46410-6635
6889285   Johnson, Alora D                            1595 N Fairfield Rd                                                     Beavercreek      OH       45432-2739
6903723   Munoz, Jennifer                             PO Box 1924                                                             Corpus Christi   TX       78403-1924
6920353   O'CONNOR, MARIA L                           138 LYNDALE AVE                                                         SAN JOSE         CA       95127-2817
6919330   PACIFIC AIR CONDITIONING AND HEATIN         PO BOX 60                                                               ROCKLIN          CA       95677-0060
6918312   PRIME GARMENT                               66 RANDALL AVE                                                          ROCKVILLE CTR    NY       11570-3922
6887273   Russell, Cherish                            8518 S Peoria St                                     Fl 2               Chicago          IL       60620-3255
6889076   Sanchez, Dianna B                           42365 Warner TRL                                                        Palm Desert      CA       92211-8253
6910774   Santiago, Felix                             419 E Galena Blvd                                    Apt 111            Aurora           CA       60505-3445




    In re: J & M Sales Inc., et al.
    Case No. 18-11801 (LSS)                                                          Page 1 of 1
